Citation Nr: 1218477	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include tendonitis.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served had periods of active duty service from October 1969 to August 1971, from February 1991 to June 1991, from March 2003 to July 2003, and from June 2004 to July 2005, with additional unverified service with the Florida Army National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  In May 2012, VA outpatient treatment records from December 2005 to April 2012 were added to the Veteran's virtual VA claims folder without the benefit of a waiver of RO consideration and without the issuance of a supplemental statement of the case.  38 C.F.R. § 20.1304 (2011).  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless such consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Nevertheless, further development is necessary for a fair adjudication, thus the AOJ will have the opportunity to review that evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to the disposition of the Veteran's claims. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

The Veteran contends that he is entitled to service connection a right shoulder disability.  He also asserts that he has a right ankle disability that was incurred in or aggravated by service.  The Veteran has both reported and denied trauma to the right ankle and shoulder during active duty service.  Specifically, he has claimed combat injuries to the right ankle and shoulder while stationed in Iraq.  The Veteran has also asserted entitlement to service connection on a secondary basis.  

Active military, naval, or air service includes any period of active duty for training (ACTDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty for training (INACTDUTRA) during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2011).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2011). 

Initially, the Board notes that the Veteran's Florida Army National Guard personnel records have not been associated with the claims file.  Accordingly, the service personnel records associated with the Veteran's periods of ACDUTRA and INACDUTRA service with the Florida Army National Guard should be obtained. 

The service records show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  He served in Kuwait from August 2004 to October 2004, and in Iraq from October 2004 to June 2005, and he was awarded a Bronze Star Medal among other decorations.  The service medical records for that period of service are unavailable.  The available service medical records recorded complaints of right arm pain from February to March 1971.  In April 1991, the Veteran complained of right shoulder pain.  Service treatment records show that the Veteran injured his right ankle in July 1994.  Subsequent service treatment records document a history of foot trouble and ankle pain multiple times thereafter, to include in March 1991, July 1998, September 1998, and January 2001.  A March 2003 enlistment examination report noted right ankle arthritis and pain.  Medical records in October 2003 and in September 2004 show complaints of right ankle pain.  An August 2005 X-ray of the right ankle showed a small calcaneal spur at the attachment of the Achilles tendon, but no fracture or dislocation was identified.  A September 2005 MRI of the right shoulder was compatible with rotator cuff tear and mild impingement.  Subsequent private and VA treatment records show ongoing complaints of right shoulder and right ankle pain.  In January 2006, the Veteran was assessed with right ankle osteoarthritis and stress fracture, and right rotator cuff tendonitis, rotator cuff tear, chronic overuse syndrome, and trapezius spasm.  On VA Gulf War examination, the Veteran complained of right ankle and right shoulder pain that had onset while he was stationed in Iraq.  Following an examination of the Veteran, the examiner diagnosed right shoulder rotator cuff tear and right ankle peroneal tendonitis.  The examiner did not offer an opinion regarding the etiology of either disability.  In January 2007, the Veteran reported injuring his shoulder in Iraq.  He stated that the condition had remained symptomatic since that time.  The evidence shows that the Veteran underwent a right rotator cuff repair in 2007.  

Initially, the Board finds that while the service medical records for the Veteran's period of service from October 2004 to June 2005 are not available and there is no medical evidence of a right shoulder or right ankle injury during that time, the Veteran is competent to report the onset of right ankle and right shoulder symptomatology during service.  However, he is not competent to diagnose or to relate any current ankle or shoulder disability to his active service.  As any relationship between the Veteran's right ankle and right shoulder disability and service remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board observes that service connection is currently in effect for lumbar spine strain, and the Veteran has claimed service connection on a secondary basis.  Therefore, on remand, the examiner should offer an opinion as to whether the Veteran's right ankle or right shoulder disorder is caused or aggravated by his service-connected lumbar spine disability.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Finally, in May 2012, VA outpatient treatment records from December 2005 to April 2012 were added to the Veteran's virtual VA claims folder without the benefit of a waiver for RO consideration or the issuance of a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2011).  Any further development or adjudication of this Veteran's case should consider the virtual claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Florida Army National Guard or the appropriate service entity and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any right ankle and right shoulder complaints.  The examiner must review the claims file and the examination report should note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail.

a) The examiner should diagnose any right ankle or right shoulder disability found.

b) Is there clear and unmistakable evidence that a right ankle or right shoulder disability pre-existed the Veteran's periods of active service, to include service from October 1969 to August 1971, February 1991 to June 1991, March 2003 to July 2003, or June 2004 to July 2005?  If so, is there evidence that the pre-existing disorder was aggravated during the Veteran's military service?  If aggravation (permanent increase in disability) was shown during service, was that increase in disability due to the natural progress of the disorder?

c) If the examiner finds that there is no clear and unmistakable evidence that a right ankle or right shoulder disability pre-existed active military service, is it at least as likely as not (50 percent or greater probability) that any current right ankle or right shoulder disability is related to a period of active duty, active duty for training, or inactive duty for training, to include any injury incurred in combat?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle or right shoulder disability was caused by the service-connected lumbar spine disability?

e) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle or right shoulder disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected lumbar spine disability? 

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous statement of the case issued in December 2007, to include the Veteran's Virtual VA paperless claims file, and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


